Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David William Stigger appeals the district court’s orders denying relief on his complaint filed pursuant to the Religious Land Use and Institutionalized Persons Act and 42 U.S.C. § 1988 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Muhammad v. Warden Bobby Shearin, No. 1:13—cv-01072-ELH (D.Md. Oct. 17, 2013 & June 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.